 In the Matter of BLACii RIVER FOUNDRIES, DiVISiON OF BORN ALUMI-NUM & BRASS CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, C. I. O.Case No. 7-R-1513.-Decided October 30, 19!3Messrs. Maurice SugarandN. L. Smockler,byMr. N. L. Sm,ockler,of Detroit, Mich., andMr. Robert S. Feldman,of Benton Harbor,Mich., for the C. I. O.Mr. William. J. Hover,of South Haven, Mich., for the Independent.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning tht representation of employees ofBlack River Foundries, Division of Bohn Aluminum & Brass Cor-poration, South Haven, Michigan, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Frederick P. Mett, Trial Examiner. Saidbearing was held at South Haven, Michigan, on September 28, 1943.The C. I. O. and the Black River Independent Union, herein calledthe Independent, appeared,1 participated and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:IThe Company made no formal appearance at the hearing herein.53 N. L.R B., No. 58.325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THEBUSINESS OF THE COMPANYBohn Aluminum & Brass Corporation is a Michigan corporationwith its principal office located in Detroit, Michigan. It is engagedin the operation of several plants, among which is the Black RiverFoundries Division of the Company, with which we are concernedherein.The Black River plant is engaged in the manufacture ofmagnesium alloy aircraft engine castings. In the month of August1943, the Company purchased raw materials for use in connection withitsBlack River plant valued at approximately $20,000, all of whichwere shipped to said plant from points outside the State of Michigan.The Company estimated that its annual purchases of raw materialsfor use in connection with the Black River plant will total approxi-mately $200,000 annually, all of which will be shipped to said plantfrom points outside the State of Michigan.During the month ofAugust 1943, the value-of the finished products manufactured by theCompany at the Black River plant approximated $340,000, of whichabout 97 percent was shipped from said plant to points outside theState of Michigan; the Company estimated that the average monthlyvalue of the finished products manufactured at said plant approxi-mates $300,000, of which about 97 percent is shipped to points outsidethe State of Michigan.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplementWorkers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Black River Independent Union is an unaffiliated labor organza,tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn January 6, 1942, the C. I. O. filed a petition, seeking to rep-resent the production and maintenance employees of the Company?Thereafter, a consent election agreement was executed by the Board,the Company, the C. I. 0., and the Independent.Pursuant to thisagreement an election was conducted on February 18, 1942, amongthe 115 production and maintenance employees then engaged by theCompany, which was won by the Independent. Subsequently, onMarch 26, 1942, the Company and the Independent entered into a2 Case No. 7-R--935. BOHN ALUMINUM & BRASS CORPORATION327collectivebargaining agreement covering these employees.Thisagreement contained a modified closed-shop clause which providedthat "the Company agrees that all present employees shall join the[Independent] by April 15, 1942, as a condition of their continued em-ployment, and all new, employees must join the [Independent] withinsixty (60) days after date of employment, or they shall be discharged."Between February and December 1942 the number of employees ofthe Company decreased to approximately 88.Commencing in November and continuing through January 1943,the Black River plant underwent a process of "reconstruction" pre-paratory to manufacturing magnesium alloy aircraft engine parts notpreviously manufactured by it.By January 17, 1943, the numberof employees had increased to approximately 123.On December 18, 1943, the Company anticipating an increase inpersonnel due to the change in production, informally presented torepresentatives of the Independent details of a proposed wage up-grading program.Thereafter, counsel for the Independent drew upa proposed contract which was submitted to the membership at ameeting on January 10, 1943. This contract was rejected by themembership present at that meeting.At the same meeting, repre-sentatives of both the American Federation of Labor and the C. I. O.addressed the membership.At the conclusion of these talks, a mo-tion was made and carried that the Independent be dissolved.Atthis point many of the members left the meeting.A subsequent mo-tion that the membership of the Independent be affiliated with theC. I. O. was made and carried by those members of the Independentwho remained at the meeting.On January 12, 1943, the C. I. O. contacted the Company by tele-phone and requested recognition as the bargaining representative ofthe production and maintenance employees.The Company indicatedat this time that it was unable to give an answer to the request.On thesameday, the C. I. O. made a formal written request for recognition,to which the Company made no reply.Between January 10 and January 15, 1943, the C. I. O. conductedan intensive organizational compaign among the Company's em-ployees, and, on January 18, filed a petition with the Board .-3As indicated above, the entire membership of the Independent didnot agree with the action taken at the meeting of January 10, and onor about January 15, several of the dissenting members engaged newcounsel for the Independent.'On January 16, this group held aCase No. 7-R-1284.* After the meeting of January 10, the original Independent was apparently split intotwo groups,one of which had voted to dissolve and affiliate with the C. I. 0., and the otherwhich decided to continue the organization.It is the latter group which we will refer toLereinafter as the Independent. 328DECISIONS OF NATIONALLABOR RELATIONS BOARDmeeting at which the Independent agreed to accept the upgradingprogram of the Company for a trial period of 6 months.Thereafter,the counsel for the Independent contacted the Company, and onJanuary 19, a supplemental agreement to the contract of March 26,1942, was executed between the Company and the Independent.ThisAgreement continued the term of the original contract until March1,1944,making certain modifications to the original sections, andproviding for the institution of the upgrading program.The sup-plemental agreement also changed the wording of the modified closed-shop provision in the contract of March 26, 1942.However, allemployees were still required, as a condition of employment, to "beand remain members in good standing of the [Independent]," andnew employees were required to join within sixty (60) days ofemployment.On April 9, 1943, the C. I. O. filed with the Regional Director arequest for the withdrawal, without prejudice, of its petition docketedon January 18. This request was granted, and shortly thereafter,the C. I. O. filed unfair labor practice charges against the Company.-"Subsequent to January 18, the C. I. O. continued its organizationalactivities among the Company's employees, and on July 9, it filed thepetition herein, which stated that "this petition is filed as a reinstate-ment of the original petition for certification filed January 15, 1943."On July 13, after being advised that a petition for certification wouldnot be entertained while an unfair labor practice charge was stillpending, the C. I. O. requested withdrawal of the charges previouslyfiled.This request was approved by the Regional Director 'on July16, 1943.The Independent contends that its contract of March 26, 1942, asamended and supplemented by the agreement of January 19, 1943,constitutes a bar to the instant proceeding.We do not agree. Al-though under other circumstances we might be constrained to accordweight to the contention of the Independent, the primary factors con-fronting us in this case are that at the time the Independent and theCompany executed the supplemental agreement of January 19, theCompany anticipated a substantial increase in personnel,° and thatboth contracting parties were aware of the claims of the C. I. O. Fur-thermore it appears that at the time of the execution of the supple-mental agreement of January 19, the Company had employed onlyapproximately one-fourth of its present total personnel.We have6Case No 7-C1162. The Companywas charged with havingviolatedSection 8 (1) and(2) of the ActaAs indicated above, the Company employed approximately123 persons on January 17.By September12 (as hereinafterdisclosedby the reportof the Regional Director.Seefootnote8, sidf) a.)the Company employed591 production and maintenance workers.Therecord disclosesthat the Companyanticipatedthat thiscomplement will remain fairlyconstant. BOHN ALUMINIUM & BRASS. CORPORATION329recently held that a contract made by a Unionwhich was certified ata timewhen approximatelyone-thirdof the anticipated personnelwas employed was not a bar to a subsequent determination of repre-sentatives.'We so find in the instant proceedings."A statementof theRegional Director introduced into evidence atthe hearing,indicatesthat the C.I.O. represents a substantial num-ber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. TIIE APPROPRIATE UNITSubstantially in accordance with an agreement of the,parties at thehearing, we find that all production and maintenance employees of theCompany at its Black River Foundries, excluding foremen, assistantforemen, group leaders, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employe'es, or effectively recommend suchaction, office employees, technical employees,10 checkers, watchmen,and plant-protection employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations7Matter of Aluminum Company of America,Mead Aluminum Plant,49 N. L R B 14318SeeMatter of AluminumCompany ofAmerica,51 N L R B 1295."The Regional Director reported that the C. I. O. submitted 218 application cards, ofwhich 140bore the apparently genuine and original signatures of persons whose namesappeared on the pay roll of the Company of September12, 1943.This pay roll containedthe names of 591 employees in the appropriate unitIn view of the closed-shop provisionsin both the contiact of March 20,1942,and the supplemental agreement of January 19, 1943,the showing of the C I 0 is substantialSeeMatter of Oregon Plywood Company,3.3N L. R B1234,Matter of No,thern States PowerCompanyofWiscoaas,n,37 N. LL R. B.99110Excluded by the contractofMarch 26,1942,between the Company and the Inde-pendent.In the absence of sufficient reason to the contrary, these employees are notliroperly included within a unit of production and maintenance employees.See Matter ofWesternCartridge Company,46 N. L R. B. 948. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Black River Foun-dries, Division of Bohn Aluminum & Brass Corporation, South Haven,Michigan, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period-'immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person' at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by InternationalUnion, United Automobile, Aircraft & Agricultural Implement Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, or by Black River Independent Union, for the purposes ofcollective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.